Order entered December 21, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-00825-CV

                           Carl Benson, Appellant

                                     V.

                          JPMorgan Chase, Appellee

              On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-10-11135-F

                                    ORDER

      The Court has before it appellant's December 18, 2012 motion to extend
time to amend brief and request for court  appointed  attorney.   The  Court
DENIES the request for a court appointed attorney and GRANTS the  motion  to
extend time.  The Court ORDERS appellant to file his  amended  brief  within
forty-five days of the date of this order.

                                       /s/   MOLLY FRANCIS
                                             JUSTICE